Exhibit 10.2

Execution copy

SCHEDULE

to the

2002

Master Agreement

dated as of April 2, 2008

between

HSBC BANK USA, NATIONAL ASSOCIATION (“Party A”)

and

CHRISTIE/AIX, INC. (“Party B”)

Part 1

Termination Provisions

In this Agreement:

(a)

“Specified Entity” means in relation to Party A for the purpose of:

 

 

Section 5(a)(v),

None Specified

 

Section 5(a)(vi),

None Specified

 

Section 5(a)(vii),

None Specified

 

Section 5(b)(v),

None Specified

and in relation to Party B for the purpose of:

 

 

Section 5(a)(v),

None Specified

 

Section 5(a)(vi),

None Specified

 

Section 5(a)(vii),

None Specified

 

Section 5(b)(v),

None Specified

(b)

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

(a)

The “Cross Default” provisions of Section 5(a)(vi) will not apply to Party A and
will not apply to PartyB.

(d)

The “Credit Event Upon Merger” provisions of Section 5(b)(v) will not apply to
Party A and will not apply to Party B.

 

--------------------------------------------------------------------------------



(e)

The “Automatic Early Termination” provision of Section 6(a) will not apply to
Party A and will not apply to Party B.

(f)

“Termination Currency” means United States Dollars.

(g)

Additional Termination Events. Each of the following will constitute an
Additional Termination Event:

 

(i)

Party A receives notice from the Credit Support Provider in respect of Party B
that it intends to revoke the Credit Support Document with respect to Party B
provided in favor of Party A. For the purposes of the foregoing Additional
Termination Event, the Affected Party will be Party B.

 

(ii)

At any time, the rating issued by Standard & Poor’s Rating Services, a division
of The McGraw Hill Companies, Inc. (“S&P”) or Moody’s Investors Service, Inc.
(“Moody’s ”) with respect to the long-term unsecured, unsubordinated debt
securities and the short-term unsecured debt securities (together “Debt
Securities”) of Party A or, with respect to Party B, the Credit Support Provider
of Party B (in which case the applicable party, as between Party A or Party B,
will be the Affected Party) is below “A-“ and “A-1,” in the case of S&P, or is
below “A3” and “P-1”, in the case of Moody’s, or ceases to be rated by Moody’s
or S&P (a “Ratings Event”), then Party B, where Party A is the Affected Party,
or Party A, where the Party B is the Affected Party, (such party, as the case
may be, the Non-Affected Party), will have the right, (A) by written notice, to
request that the Affected Party transfer all its rights and obligations under
all Affected Transactions within 30 days after the date of effectiveness of such
notice to a third party acceptable to the Non-Affected Party, the Debt
Securities of which third party are rated “AA-” and “A-l” or above in the case
of S&P and “Aa3” and “P-l” or above in the case of Moody’s, (B) to give notice
of an Early Termination Date in respect of all Affected Transactions or (C) to
take neither of the actions specified in clauses (A) and (B) of this paragraph,
in which case such failure or delay on the part of the Non-Affected Party in
exercising any of such rights) shall not operate as a waiver thereof nor
preclude any further exercise of such rights. The Affected Party will pay all
reasonable costs (including all legal fees) incurred by the Non-Affected Party
in connection with any transfer effected pursuant to Part 1(g)(ii)(A) above. In
the event a transfer as requested by the Non-Affected Party pursuant to clause
(A) of this paragraph has not been effected with respect to all Affected
Transactions within 30 days after the date of effectiveness of the notice
described therein, then the Non-Affected Party may, provided the Ratings Event
is still continuing, designate a day not earlier than the day such notice is
effective under this Agreement as an Early Termination Date in respect of all
Affected Transactions.

If one of the foregoing credit rating agencies ceases to be in the business

 

--------------------------------------------------------------------------------



of rating Debt Securities and such business is not continued by a successor or
assign of such agency (the “Discontinued Agency”), Party A and Party B shall
jointly (1) select a nationally-recognized credit rating agency in substitution
thereof and (2) agree on the rating level issued by such substitute agency that
is equivalent to the ratings specified herein of the Discontinued Agency,
whereupon such substitute agency and equivalent rating shall replace the
Discontinued Agency and the rating level thereof for the purposes of this
Agreement. If at any time all of the agencies specified herein with respect to a
party have become Discontinued Agencies and Party A and Party B have not
previously agreed in good faith on at least one agency and equivalent rating in
substitution for each Discontinued Agency and the applicable rating thereof, the
Ratings Event provisions of this Part l(g)(ii) shall cease to apply to the
parties.

Part 2

Tax Representations

(a)

Payer Tax Representations. For the purpose of Section 3(e) of this Agreement,
Party A and Party B each make the following representation:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h)) to be made by it to the other party
under this Agreement. In making this representation, it may rely on:

 

(i)

the accuracy of any representations made by the other party pursuant to Section
3(f) of this Agreement;

 

(ii)

the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of
this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

(iii)

the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement,

except that it will not be a breach of this representation where reliance is
placed on clause (ii) above and the other party does not deliver a form or
document under Section 4(a)(iii) of this Agreement by reason of material
prejudice to its legal or commercial position.

 

(b)

Payee Tax Representations. For the purpose of Section 3(1) of this Agreement,
Party A and

Party B each make the following representations, as applicable:

 

(i)

Party A makes the following representations:

 

--------------------------------------------------------------------------------



 

(A)

It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes and an “Exempt recipient” within the meaning of section
1.6049-4(c)(l)(ii) of United States Treasury Regulations.

 

(B)

It is a national association organized under the laws of the United States of
America.

 

(iii)

Party B makes the following representation:

It is a “U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of
United States Treasury Regulations) for United States federal income tax
purposes and an “Exempt recipient” within the meaning of section
1.6049-4(c)(l)(ii) of United States Treasury Regulations.

Part 3

Agreement to Deliver Documents.

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver the following documents, as applicable:

 

(a)

Tax forms, documents or certificates to be delivered are:

 

Party required to deliver documents

Form/Document/Certificate

Date by which to be delivered

Party A

A correct, complete and duly executed United States Internal Revenue Service
Form W-9 (or successor thereto)

(i) Upon execution of the Agreement, (ii) promptly upon learning that any Form
W-9 (or any successor thereto) has become obsolete or incorrect and (iii) upon
reasonable request of Party B

 

Party B

A correct, complete and duly executed United States Internal Revenue Service
Form W-9 (or successor thereto)

(i) Upon execution of the Agreement, (ii) promptly upon learning that any Form
W-9 (or any successor thereto) has become obsolete or incorrect and (iii) upon
reasonable request of Party A

 

 

(b)

In addition, Party A and Party B each agree to deliver or cause to be delivered
as soon as practicable after execution of this Agreement, the following
documents which shall each be covered by the Section 3(d) representation:

 

--------------------------------------------------------------------------------



 

(i)

A certificate of an authorized officer for such party or other writing
reasonably satisfactory to the other party evidencing the position, names and
true signatures of the person or persons authorized to sign this Agreement.

 

(ii)

Certified copies of documents (including any board of director approvals)
evidencing each action taken by Party B to authorize its execution of this
Agreement and the performance of its obligations hereunder.

 

(i)

Annual audited financial statements prepared in accordance with generally
accepted accounting principles in the country in which the entity to which they
relate is organized.

 

--------------------------------------------------------------------------------



Part 4

Miscellaneous

(a)

Notices. For the purpose of Section 12(a) of this Agreement:

Address for notices or communications to the parties shall be as set forth
below. Any notices to Party B shall also be provided to the Credit Support
Provider for Party B at the address below.

 

Party A:

Address:

HSBC Bank USA. National
Association
452 Fifth Avenue
New York, NY 10018

 

Attention:

Legal Department

 

Telephone:

212-525-8036

 

Facsimile:

212-525-6509

 

 

 

Party B:

Address:

55 Madison Avenue, Suite 300.
Morristown, New Jersey 07960

 

Attention:

Andy Patel

 

Telephone:

646-375-3371

 

Facsimile:

not provided

 

 

 

With a copies to:

Address:

General Electric Capital
Corporation
201 High Ridge Road
Stamford, CT 06840

 

Attention:

Charlotte Powell — Managing Director, Operations Services
Kathryn Cassidy - SVP, Corporate Treasury and Global Funding

 

Telephone:

+1 203 3574000

 

Facsimile:

+1 203 357 6609

 

(b)

Process Agent. For the purpose of Section 13(c) of this Agreement:

 

(i)

Party A does not appoint a Process Agent.

 

 

(ii)

Party B does not appoint a Process Agent.

 

(c)

Offices. The provisions of Section 10(a) of this Agreement shall apply to this
Agreement.

(d)

Multibranch Party.

For the purpose of Section 10(b) of this Agreement:

 

(i)

Party A is a Multibranch Party and may enter into a Transaction through any of

 

--------------------------------------------------------------------------------



the following offices: New York, London and Utrecht.

 

(ii)

Party B is not a Multibranch Party.

(e)

Calculation Agent. The Calculation Agent shall be Party A.

(f)

Credit Support Document. Details of any Credit Support Document:

 

(i)

With respect to Party A, not applicable

 

(ii)

With respect to Party B, the Letter of Credit of the Credit Support Provider
with respect to Party B listing this Agreement as a “Related Swap Agreement”

(g)

Credit Support Providers.

 

(i)

With respect to Party A, not applicable

 

(ii)

With respect to Party B, General Electric Capital Corporation

(h)

Governing Law. This Agreement and each Confirmation will be governed by and
construed in accordance with the laws of the State of New York, without
reference to choice of law doctrine.

(i)

Netting of Payments. “Multiple Transaction Payment Netting” will apply for the
purpose of Section 2(c) of this Agreement to all Transactions (in each case
starting from the date of this Agreement).

(j)

“Affiliate ” will have the meaning specified in Section 14 of this Agreement.

(k)

Absence of Litigation. For the purpose of Section 3(c).

“Specified Entity” means in relation to Party A: none specified.

“Specified Entity” means in relation to Party B: none specified.

(l)

No Agency. The provisions of Section 3(g) will apply.

(m)

Additional Representations. Additional Representations will apply. For the
purpose of Section 3 of this Agreement, each of the following will constitute an
Additional Representation:

 

(i)

Relationship Between Parties. Each party will be deemed to represent to the
other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

(A)

Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgement

 

--------------------------------------------------------------------------------



and upon advice from such advisors as it has deemed necessary. It is not relying
on any communication (written or oral) of the other party as investment advice
or as a recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of the
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction. No confirmation (written or oral) received from the
other party will be deemed to be an assurance or guarantee as to the expected
results of that Transaction.

 

(B)

Assessment and Understanding. It is capable of assessing the merits of and
understanding (on its own behalf or through independent professional advice),
and understands and accepts, the terms, conditions and risks of that
Transaction, including the potential incurrence of breakage costs in the event
of a voluntary early termination of that Transaction. It is also capable of
assuming, and assumes, the financial and other risks of that Transaction.

 

(C)

Status of Parties. The other party is not acting as a fiduciary for or an
advisor to it in respect of the Transaction.

 

(ii)

Eligible Contract Participant. Each party represents to the other party on the
date on which it enters into a Transaction that it is an “eligible contract
participant” as defined in Section la(12) of the U.S. Commodity Exchange Act.

 

(iii)

Party B Additional Representation. Party B represents on the date on which it
enters into a Transaction that it is entering into the Transaction for the
purposes of managing its borrowings or investments, hedging its underlying
assets or liabilities or in connection with its business and not for purposes of
speculation.

(n)

Recording of Conversations. Each party (i) consents to the recording of
telephone conversations between the trading, marketing and other relevant
personnel of the parties in connection with this Agreement or any potential
Transaction, and (ii) agrees to obtain any necessary consent of, and give notice
of such recording to, its relevant personnel and (iii) agrees, to the extent
permitted by applicable law, that recordings may be submitted in evidence in any
Proceedings.

Part 5

Other Provisions

(a)

Waiver of right to trial by jury.

Each party irrevocably waives, to the fullest extent permitted by applicable
law, any right it may have to trial by jury of any claim, demand or cause of
action relating in any way to this Agreement or any Credit Support Document,
whether sounding in contract or tort or otherwise, and agrees that either party
may file a copy of this section with any court as evidence of the waiver of its
jury trial rights.

 

--------------------------------------------------------------------------------



(b)

Section 5(a)(i) Failure to Pay or Deliver.

Section 5(a)(i) of this Agreement is hereby amended by the deletion of the word
“first” each time it appears therein and the replacement thereof with the word
“third”.

(c)

Section 5(a)(iii) Credit Support Default.

For the avoidance of doubt, the receipt by Party A of a notice from the Credit
Support Provider in respect of Party B that it intends to revoke the Credit
Support Document with respect to Party B provided in favor of Party A shall not,
in itself, be an Event of Default under Section 5(a)(iii) of this Agreement.
This provision is without prejudice to Party A’s right to designate an Early
Termination Date following the occurrence of an Additional Termination Date as
described in Part 1(g)(i).

(d)

Section 5(a)(vii) Bankruptcy.

Section 5(a)(vii) of this Agreement is hereby amended by the deletion of the
words “15days” each time they appear therein and the replacement thereof with
the words “60 days”.

(e)

Transactions under this Agreement; Amendment. No transaction shall be deemed a
Transaction under or governed by this Agreement without the express written
acknowledgment of any Credit Support Provider hereunder. In addition to the
provisions of Section 9(b), no amendment, transfer or assignment of this
Agreement or any Transaction hereunder shall be effective without the prior
written acknowledgment of any such Credit Support Provider. NOT WITHSTANDING
ANYTHING IN THIS AGREEMENT TO THE CONTRARY OR ANYTHING TO THE CONTRARY SET FORTH
IN ANY TRANSACTION OR CONFIRMATION, IN THE EVENT OF A CONFLICT OR DISCREPANCY
BETWEEN THE TERMS OF ANY TRANSACTION OR CONFIRMATION AND THE TERM THIS SECTION,
THE TERMS SET FORTH IN THIS SECTION SHALL GOVERN IN ALL RESPECTS.

(f)

ISDA 2002 Master Agreement Protocol.

Section 6 and Annex 3 of the ISDA 2002 Master Agreement Protocol, as published
by ISDA on July 15, 2003, are hereby incorporated into this Agreement.

 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Schedule on the respective
dates specified below with effect from the date specified on the first page of
this document:

 

 

HSBC BANK USA,
NATIONAL ASSOCIATION

 

CHRISTIE/AIX, INC.

By:

/s/ Sandra Nicotra

By:

/s/ A. Dale Mayo

 

Name:  Sandra Nicotra

Title:  Senior Vice President

Date:

 

Name: A. Dale Mayo

Title: CEO

Date: April 2, 2008

 

 

 